 

Case 1-19-43943-ess Doc5 Filed 06/26/19 Entered 06/26/19 13:07:05

£1040

U

For the year Jan. *-Dee. 31,

Department of the Treasury—Intermal Revenue Service

‘4273
(99)

5. Individual Income Tax Return | 201T | OMB No. 1545-0074

2017, or other tax year beglnning , 2017, ending:

 

IRS Use Only—Do not write or staple in this Space,
See separate instructions,

 

 

 

Your first name and initial Last name Your social security number
ANTHONY WARNER XXX-XX-XXXX
If a Joint return, spouse's first name and Initial Last name Spouse's social security number
MIA PAGE-WARNER XXX-XX-XXXX

 

Home address (number and street). If you have a P.O, box, see Instructions,

155-34 116TH AVE

Apt. no,

 

Make sure the SSN(s) above
and on line 6c are correct,

 

Cliy, town or post office, state, and ZIP code, If you have a foreign address, also complete spaces below (see Instructions).

 

 

 

 

Prasidential Electlon Campaign

 

‘ Check here if you, or your spouse If filiir
Jamaica 7 NY 211434 Jointly, want $3 to go to thls fund. Checking
Foreign country name Foreign province/state/county Foreign postal code @ box below will not change your tax or

refund, | _]You | _|Spouse

Filing Status Single Head of household (with qualifying person), (See instructions.)

2 Married fillng jointly {even If only one had income)

If the qualifying person is a child but not your dependent, enter

 

 

 

 

 

Check only 3|._-} Married filing separately. Enter spouse's SSN above this child's name here. >
one box. and full name here. > Qualifying widew(er) with dependent child
. Exemptions ba |X Yourself, [f someone can claim you as a dependent, do not check boxGa .............2000, ) on éaand ge
BLK {SPOUSE ccc ee teeter teers eee eee natty es No, of children
c Dependents: on 6c who:

(1) First name

(2) Dependent's
social security number,

(3) Dependent’s

Last name relationship to you

 

  
   
 

 

If more than four

 
 

 

dependents, see
instructions and

 

 

 

 

check here >» [|
d

 

 

 

 

Total number of exemptions claimed .............. :

 

 

® lived with you

® did not live with
you due to divorce
or separatlon

(see Instructions)

Dependents on 6c
hot entered above
Add numbers on

lines above >»

 

Income 7
8a

b
9a
b

- Attach Form(s)
W-2 here. Also
attach Forms
W-26 and
1099-R if tax
was withheld.

10
11
12
13

If you did not 14

gel a W-2, 45a

see instructions.
16a
17
18
19
20a
21

22

Wages, salaries, tips, etc, Attach Form(s) W-2
Taxable interest. Attach Schedule B if required
Tax-exempt interest. Do not include on line Ba ..........
Ordinary dividends. Attach Schedule B If required
Qualified dividends ........ ees bette teeta
Taxable refunds, credits, or offsets of state and local Income taxes
Allmony rec@ived 0... cee cee '
Business Income or (loss). Attach Schedule

Ke
3 r Ye ve
Capital gain or (loss). Attach Schedule — :

ry

Pee rea eee eee

Other gains ar (losses). Attach Form 479

IRA distributions ........ e
Pensions and annutties , tee

a

b Taxable amount .........
b Faxable amount .........

    
   

 

ee tee ree eas

ate

ie ef
Other Income. oi 2h
%

Combine the amounts in the far right column for lines 7 through 21. This Is your total income

   

 

80,497.

 

 

 

15b

 

16b

 

19.

 

 

20b

 

 

80,516.

 

23

Adjusted 5,

Gross

Income___ 25 Health savings- account deductlon-Atlash Form-8889

26

"7
if

28
29
30
3a
32
33
34
38
36
37

Educator @xpens@S 2.0... eects cee ee eee evaaueeyae

crane eena

 

 

Certain business expenses of reservists, performing artists, ‘and
fee-basis government officials, Attach Form 2106 or 2108-EZ . .

 

 

 

 

Moving expenses. Attach Form 3903....... ae

ee

 

 

Beductible-part of self-employment tax. Attach Schedule SE—

 

Self-employed SEP, SIMPLE, and qualified plans

ee

 

Self-employed health insurance deduction ...............5,

 

Penalty on early withdrawal of savings. ...0.. 00... cece cea

 

Alimony paid hb Reciplent's SSN >

 

IRA deduction ..c... cee ere ean beet vente ae ree yee? an

 

 

Student loan interest deduction
Reserved for futureuse ....,. Came t eee tbe enna neues
Domestic production activities deduction, Attach Form 8903... .

 

 

Add lines 23 through 35 ......, baa once tenes Dene e neh eee ee ee p et eiee eines
Subtract line 36 from line 22. This Is your adjusted gross income

 

2,500,

 

 

 

78,016.

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.

Form 1046 (2017)

 

 
Case 1-19-43943-ess Doc5 Filed 06/26/19 Entered 06/26/19 13:07:05

1273

     

 

SCHEDULE E Supplemental Income and Loss OMB No. 1545-0074
(Form 1040) (From rental real estate, royalties, partnerships, S corporations, estates, trusts, REMICs, etc.) ? (4 7
Deparimen| of the Treasury > Attach to Form 1040, 1040NR, or Form 1044. Attachment

Intemal Revenue Servica (89) » Go to www.irs.gov/ScheduleE for instructions and the latest information. Sequence No, 13
Name(s) shown on return Your social security number
ANTHONY WARNER & MIA PAGE-WARNER XXX-XX-XXXX

 

 

Income or Loss From Rental Real Estate and Royalties Note. If you are in the business of renting personal property, use
Schedule G of C-EZ (see instructions). If you are an individual, report farm rentat income or loss from Form 4835 on page 2, ine 40,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. Did you rake any payments in 2017 that would require you to file Form(s) 10997 (see Instructions) .............0.0, CT Yes No
B_ lf “Yes,” did you or will you file required Forms 10907 oo. eee eeepc ee tteeunsusueucas [_] Yes r No
1a| Physical address of each property (street, clty, state, ZIP code}
A
B
c .
ib) = Type of Property 2 For each rental real estate property listed Fair Rental | Personal Use
{from list below) ' above, report the number of fair rental and Days Days Quy
A 6 personal use days. Check the QUV box A 0
i only if you meet the requirements to file as
i - 1 ee a qualified joint venture. See Instructions. . B - :
c c
Type of Property: : i
1 Single Family Residence 3 Vacation/Short-Term Rental 5 Land 7 Self-Rental ;
2 Multi-Family Residence 4 Commercial 6 Royaltles 8 Other (describe) :
Income: _ | Properties: A B c
3 Rents received... te tee eeeennaes 3
4 Royalties received... eee cece eee teen e eee as 4 19,
Expenses:
5 Advertising ..... 0.0... cece eee ee eee eererentnpaes 5
6 Auto and travel (see instructions)... ......0.. 0.0 cceeeeee 6
7 Cleaning and maintenance ............ cece ceavevevees 7
B Commissions ...... 0. cece cece eee ere v arenes 8
9 INSUPANCE Co. eee ene erent een tans 9
10 Legal and other professional fees .............cc cece eeee 10
11 Management fees ....... 0... cece cee ce ec n ener nnens 11
12 Mortgage interest paid to banks, etc. (see instructions) ....-... | 12
13 Otherinterest 0... cect eter neeees | 13
14 Repairs .. 0. ccc eee ees eee ede eee e teeta 14
15 Supplies... 0 eee cece eee tent eee neteanes 15
WG TAaxeS ccc eee e etter teense ebb beenanes 16
17 Utilities eee cece eee ete e ete e entrees 17
18 Depreciation expense or depletion ............... bev euas 18
19 Other (list) 19
20 Total expenses, Add lines 6 through 19 .. 20... cae eee 20
24 Subtract line 20 from line 3 (rents) and/or 4 (royalties), If result is a
(loss), see Instructions to find out if you must file Form 6198 ....... 24 19,
22 Deductible rental real estate loss after limitation, if any,
on Form 8582 (see instructions) ....... 0.0... c cece cues 22 ( i
23a-Totat of altamounts reported omine-3-for-all rental-properties 77-77-77 23a
b Total of all amounts reported on line 4 for all royalty properties .............. 23b
————o Total of altamonnts reported or tine 12 for atl propert
d Tetal of ail amounts reported on line 18 for all properties ...............005, 23d
e Total of alt amounts reported on line 20 for alt properties ...........,....05. 236
24 Income. Add positive amounts shown on line 21. Do not include any losses ..................4,
25 Losses, Add royalty losses from line 21 and rental real estate losses from line 22. Enter total losses here ( )
26 Total rental real estate and royalty income or (loss). Combine lines 24 and 25. Enter the result here.
If Parts (1, lll, IV, and line 40 on page 2 do not apply to you, also enter this amount on Form 1040,
line 17, or Form 1040NR, line 18.-Otherwise, include this amount in the total on line 44 on pagez ...| 26 19,
For Paperwork Reduction Act Notice, see the separate instructions. Fo119 Schedule E (Form 1040} 2017

VSA

 
Case 1-19-43943-ess Doc5 Filed 06/26/19 Entered 06/26/19 13:07:05

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘See instructions.

 
    

 

>» d Account number [5 MXXKXXXKEKKKKRK
77 Amount of line 75 you want applied to your 2018 estimated tax > | 77 |

 

 

 

 

Amount

 

 

 

   
 

Form 1040 (2017) ANTHONY WARNER & MIA PAGE-WARNER XXX-XX-XXXX page 2
Tax and 38 Amount from line 37 (adjusted gross income) .............:.........s.ss0esaene., 38 | 78,0 16.
Credits 39a Check [7] You were bom before January 2, 1953, [| Blind, | Total boxes :
Standard ift Cy Spouse was born before January 2, 1953, [ |Blind.| checked » 39al___|}
Deduction b If your spouse itemizes on a separate return or you were a dual-status alien, check here » 39b [| x
for— 40 Itemized deductions (from Schedule A) or your standard deduction (see left margin) ..... 40 12,700,
She ete [at Subteact line 40 from line 38 oo... vce evveeeveeveseve ess bot et vee te en ee es eees “41-65, 316,
box on ine or| 42 Exemptions. ifiine 381s $156,900 or less, mullpy $4,060 by the number online 64. Otherwise, see Instuctions esses, 42] «8B, 100.
who can be 43 Taxable income. Subtract line 42 from line 41, If line 42 is more than line 41, enter-O- ....... 43 57,216,
depondenk 44 Tax (see instructions), Check if any from: a [| Form(s} 8814 b [ Form 4972 ce | | 44 | 7,651,
Bae sctions, 45 Alternative minimum tax (see instructions), Attach Form6251 00... ....cccsccesseuvace 45{ . °°...
46 Excess advance premium tax credit repayment. Attach Form 8962 1.0.0.0... cue e eee ees 46
* All others: 47 Add lines 44,45, and 46 00... 0... cease ceeeveueeues bp eeee eee eeese eters »| 47 7,651,
avied fling. 48 Foreign tax credit. Attach Form 1116 if required............., 48
‘separately, 49 Credit for child and dependent care expenses, Attach Form 2441 | 49
Merrie d flling 50 Education credits from Form 8863, Ine 19... ..... ce seca, 50 2,342
jointly or 51 Retirement savings contributions credit. Attach Form 8880 ..... 51
eeaiying 52 Child tax credit, Attach Schedule 8812, ifrequired ........... 52
$12,700 53 Residential energy credits. Attach Form 5695 ............ 005 53
Head of 54 Othercredits fom Form: al ]3800 b{ |aeot c[ | 54
3 §5 Add lines 48 through 54. These are your total credits ........... bebe e etree ete 2 r 34?,
56 Subtract line 55 from line 47, If line 55 is more than line 47, enter-O- ...0..... 0.0005, 5,309.
Other 57 Self-employment tax. Attach Schedule SE ......... leaded tree etn t eens oC e| 57
Taxes 58 Unreported social security and Medicare tax from Form: a al 4137 b [ 891 ce «| 58 |
59 Additional tax on IRAs, other qualified retirement plans, etc. Attach Form 5329 if G suited 59
60a Household employment taxes from ScheduleH .........0. cues caeeed S e Seta ee ete 60a
b First-time homebuyer credit repayment. Attach Form 5405 if required ... a ior ..,|60b
61 Health.care: individual responsibility (see instructions) Full-year covers er Alecseeereee
62 ‘Taxes from. a [| Form 8959 b [ | Form 8960 ¢ [| instructions: enter x
63__ Add lines 56 through 62, This is your total tax .........., 5,309.
Payments 64 Federal income tax withheld from Forms W-2 and 1099 ., A
[——_88 2017 estimated tax payments and amount applled ftom 2016 retum ..,.. 2
Hf you have a 66a Earned income credit (EIC) ......... tae
qualifying [ib
child, attach
Schedule EIC, 67
68
69
70
71
72
74 Add lines 64, 66, 68a, and 67 thro SS 4, Thess are your total paymentS oo... .ccesssressetssesssses ioe m| 74 | 10,181.
Refund 75 \f line 74 is more than (3% 3, subtract line 63 from line 74. This is the amount you overpaid 75 4,872.
: 76a Amount ofiline a att t refunded to you. If Form 8888 is attached, check here ... > [] 76a 4,872.
Direct deposit? > b Routing number Nr » oc Type: [x] Checking [| Savings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

78 Amount you owe, Subtract line 74 from line 63, For detalls on how ta pay, see instructions >» | 78
You Owe — 789 Estimated tax penalty (see Instructions) ..0.,.......0.e..00- | 79 Loe
Third P arty Do you want to allow another person to discuss thls return with the IRS (see Instructions}? [x |Yes. Complete below,
Desi Designee’s ie Personal Identification
Vesignee nme PLiberty Tax Service &(718) 880-134 Grumoer (Piny » 13137
Sig n Under penalties of perjury, | declare that | have examined thls return and samba schedules and slalements, and fo the best of my knowledge and bellef, they ara true, corest, and
H ere accuratsiy ilst all amounts and sources of Income | recelved during the tax year, Declaration of praparer (other than taxpayer} is based on all information of which preparer has any knowledge,
Joint return? Your signature Date Your occupation Daytime phone number
See instructions. 1/27/2018 _|crTy CUSTODIAN (347) 497-1965
Keep a copy Spouse's signature. if a joint return, both must sign. [Date Spouse's occupation If the RS sent you an Identity Protection
for your records, PIN, enter It
4/27/2018 _ | PARAPROFESSTONAL here (seainst} | 358830

. PrintType preparer’s name / Preparer's signature Date Check ip [PUTIN
Paid Andrey Zahariev. 1/27/2018 | seremployed |PO0458066
Preparer Fitm’sname » Linerty tax service Firm's EIN » XX-XXXXXXX
Use Only Firm'saderess » 9634 austin st Phone no.

Forest Hills, N¥ 11375 (718} 880-1346

 

 

 
 

Case 1-19-43943-ess Doc5 Filed 06/26/19 Entered 06/26/19 13:07:05

 

 

 

 

 

 

 

 

 

 

2273

E Department of the Treasury—internal Revernie Service {99} 2 1 8
£ 1 04 U.S, Individual Income Tax Return OMB No. 1545-0074 IRS Usa Cnly—Do not write or staple in this space,
Filing status: Cl single Married filing Jointly Cj Married filing separate _] Head of household O Qualifying widow/er)

Your first name and Initial Last name Your social security number
ANTHONY WARNER O66-64-1064

Your standard deduction: [[] Someone can claim you as a dependent [| You were born before January 2, 1954 _] You are blind

If Joint return, spouse's first name anc Initial Last name Spouse’s sociat security number
MIA : PAGE-WARNER XXX-XX-XXXX
Spouses standard deduction: [_] Someone can claim your spouse as a dependem [_] Spouse was born before January 2, 1954 Full-year heakh care coverage
{] Spouse Is blind [_] Spouse ftemizes on a separate retum or you were dual-status allen or exempt (see Inst}

Home address (number and street), if you have a P.O. box, see instructions. Apt. no, Presidential Election Campaign. |
185-34 116TH AVE ; (seeinst} [7] You [7] Spouse
Clty, town of post office, state, and ZIP code. If you have a foreign address, attach Schedule 6, If more than tour dependents,
JAMAICA NY 11434-0000 . see inst. and“ here  []
Dependents (see Instructions): (2) Soclal security number (3) Relationship to you (4) ¥ H qualifies for {see Insta:

(1) First name Last name Chile tax credit Credit for other dependents

 

LJ L)
L] [.)
O C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

CO O
Sign Under penakles of perjury, | declare that | have examined this return and accompanying schedules and statements, ahd to the best of my knowledge and bellef, they are true, correct, and
H cotnpiete, Declaration of preparer (other than taxpayer) 1s based on all Information of which preparer has any knowledge,
ere Your signature Dale Your occupatic. Ifthe IRS sent you an Identity Protection
Joint return? CITY CUSTOM! PIN, enter ft CTLLILIT,
See instructions, here (see inst)
Keep a copy for Spouse’s signature, If a joint return, both must sign. | Date Spouse's occupa ifthe IRS sent you an Identity Protection
PIN, enter it
your records, PARAPRO AL here (seeinst}| 0219] 7/1) 2
. Preparer’s name Preparet’s signature Firm's E}N Check If:
, aid Andrey Zahariev 0458066 XX-XXXXXXX [1] ard Party Designee
reparers 5
u io ; Firm'sname Liberty Tax Service Phone no. (718) 880-1345 L] Self-empioyed
$e Un : , .
y Firm's address — 7034 Austin St, Forest Hills, NY 14375
For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instrudjjgs. Form 1040 (2018)
VSA
Form 1040 (2018) : Page 2
1 Wages, salaries, tips, etc. Attach Form(s) W-2 1 37449
2a Tax-exempt interest 2a b Taxable Interest 2b
Allach Form(s} . aoe .
W.2. Also atlach 3a Qualifled dividends ja b Ordinary dividends 3b
Forms} W-2G and = fq RAs, pensions, and annuities 4a b Taxable amount 4b
1099-R if tax was.
withheld, 5a = Social security benefits 5a b Taxable amount Sb
6 Total Incame. Add lines 1 through 5, Add any amo Schedule 1, line 22 6 77449
7 Adjusted gross income. If you have no adjustment me, enter the amount from line 6; otherwise,
subtract Schedule 1, line 36, from line & 7 77073
Standard i i ote tS -
Doduction for Standard deduction of emized dedu ‘7 cheduie A} 8 24000
* Single or married Qualified business income deduction (see Inst 5) 9
filing separately, Taxable Income. Subtract lines 8 and 9 from line 7. If zero or less, enter -0- 10 53073
« Married filing Tax {see instructions), Attach Schedule 2 if required
Jointly or Qualifying ' ‘i .
widewlen, a Tax (see inst} 5988 {check if any fram: i Form(s) 8814 2 oO Form 4972 3 C] }
$24,000 b Add any amount from Schedule 2 and check here C]| 14 5988
» Head of ,
household, 2 Child tax credit/credit for other dependents b Add any amount from Scheduis 3 and check here 42 2083
$12,000
+ Ifyou checked Subtract IIne 12 from line 11, If zero or less, enter -0- 13 3895
‘any box uncer Other taxes, Attach Schedule 4 14
Standard
deduction, Total tax, Add lines 13 and 14 15 3895
sae Instructions, .
Federal Income tax withheld from Forms W-2 and 1099 16 - 7490
Refundable credits: a EIC (see inst.) b Sch 8812 c Form 8863 984
Add any amount from Schedule 5 NO 17 984
18 Add lines 16 and 17 a through d, These are your total payments 18 8474
Refund 19 If ine 18 is more than line 16, subtract line 15 from ilne 18, This Is the amount you overpaid 19 4579
20a Amount of line 19 you want refunded to you, If Form 8888 Is attached, check here CL | 20a 4579
Direct deposit? b Routing number yl xixieixlxixl xix ¢ Type; Checking [LJ Savings
See instructions.
d Account number ix! x xi xixi x xixixixixixixixixix|x]
21 Amount of line 19 you want applied to your 2019 estimated tax 21
“Amount YouOwe 22 Amount you owe. Subtract line 18 from line 15, For detalls on how to pay, see instructions
23 _ Estimated tax penalty {see instructions) 23 | fa 5
Go to weaw. irs, gov/Formt1040 for instructions and the latest information. Form 1040 (2018)

VSA

 

 
Case 1-19-43943-ess Doc5 Filed 06/26/19 Entered 06/26/19 13:07:05

SCHEDULE 1
(Form 1040}

Department of the Treasury
Internal Revenue Service

2273
Additional Income and Adjustments to Income

Attach ta Form 1040.
Go to www.irs.gov/Form 1040 for instructions and the latest information.

OMB No, 1545-0074

2018

Attachment
Sequence No, 01

 

Name(s) shown on Form 1040

Your

social security phumber

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    

 

ANTHONY and MIA PAGE-WARNER XXX-XX-XXXX
Additional 1-9b Reserved 1-9b}:
Income 70 Taxable refunds, crecits, or offsets of state and local income taxes 10
11. Alimony received ak
12 Business income or floss), Attach Schedule C or C-EZ 12
13 Capital gain or (loss), Attach Schedule D if required. If not required, check here (J 4413
14 Other gains or (losses), Attach Form 4797 14
15a Reserved ; 15b | - a
16a Reserved 16b | Here:
17‘ Rental real estate, royalties, partnerships, 3 corporations, trusts, etc, Attach Schedule E 7
18  Farmincome cr (loss}, Attach Schedule F 18
19 Unemployment compensation 19
20a Reserved 20b |."
21 ~~ Other income. List type and amount 21
22 Combine the amounts in the far right column. if you don’t have any adjustments to
income, enter here and on Form 1040, line 6, Otherwise, go to [ine 23 22
Adjustments 23 Educator expenses
to income 24 ~=Certain business expenses of reservists, performing artists,
and fee-basis government officials. Attach Form 2106
25 = Health savings account deduction, Attach Form 8889
26 Moving expenses for members of the armed force
Attach Form 3903
27 ~~ Deductible part of self-employment tax, Attach Schedules
28 = Self-ernployed SEP, SIMPLE, and quatified plans
29 = Self-employed health insurance deduction Ww
30) - Penalty on early withdrawal of savings
31a Alimony paid b Recipient's SSN ( )
32. IRA deduction
33 Student Jean interest deduction
34 «Reserved =
35 Reserved - 35 |
36 Add lines 23 through 35 | 36 376

 

 

For Paperwork Reduction Act Notice, see your tax return instr’ Te: f

VSA

Schedule 1 (Form 1040) 2013

 

 
Case 1-19-43943-ess Doc5 Filed 06/26/19 Entered 06/26/19 13:07:05

SCHEDULE 3
(Form 1940}

Department of the Treasury
Internal Revenue Service

2273
Nonrefundable Credits

Attach to Form 1040. .
Go to www.irs.gov/Form1040 for instructions and the latest information.

 

OMB No, 1545-0074

2018

Attachment
Sequence No, 03

 

Name(s) shown on Form 1040

 

Your social security number

 

 

 

 

 

 

 

 

 

ANTHONY and MIA PAGE-WARNER O66-64-1064
Nonrefundable 48 Foreign tax credit. Attach Form 1716 if required 48
Credits 49 Credit for child and dependent care expenses, Attach Form 2441 49
50 = =Education credits from Form 8863, line 19 50 2093
51 = Retirement savings contributions credit. Attach Form 8880 51°
52 Reserved 52 |
53 Residential energy credit. Attach Form 5695 53
54 = Other credit from Form aLJ3800 bLJ 8801 cLJNone 54
§5 Add the amount in the far right column, Enter here and include on Form 1049, line 12 55 2093

 

 

 

For Paperwork Reduction Act Notice, see your tax return instructions.

VSA

S

e
=
O

O

Schedule 3 (Form 1040) 2018

 

 
SCHEDULE 6
(Form 1040)

Department of the Treasury
internal Revenue Service

Case 1-19-43943-ess Doc5 Filed 06/26/19 Entered 06/26/19 13:07:05

2273

Foreign Address and Third Party Designee

Attach to Form 1040.

Go to www. irs.gov/Form 1040 for instructions and the latest information.

OMB No, 1545-0074

2018
Sequence No, OBA

 

 

Name(s} shown on Form 1040
ANTHONY and MIA PAGE-WARNER

Your social security number
XXX-XX-XXXX

 

 

 

 

 

Foreign Forelgn country name Forelgn province/county Foreign postal code

Address

Third Party De you want to allow another person to discuss this return with the IRS (see Instructions}? Yes, Complete below, CL] No

Designee Designee’s Phone Personal identificatlon number
name ANDREY ZAHARIEV “ (718) 880-1346 ein fay 3yi1]3 [7]

 

For Paperwork Reduction Act Notice, see your tax return instructions.

VSA

O

iw

e
O

Schedule 6 (Form 1040) 2018

 

 
